Keener and Scanlan, JJ., concur. Findings of fact: We find as facts in this case that Reckels did not sign any application for insurance and did not himself take out the policy in question; that Reckels was not present when Kowalski signed the application in Reckels’ name and delivered it to defendant ; that Reckels did not know that any insurance in his name had been applied for until he afterward executed his will at Kowalski’s request; that Kowalski paid all premiums on the policy when due and that Reckels paid no premiums; that Reckels was not a relative of Kowalski but only a friend of his and at times an employee; and that Kowalski did not have any insurable interest in Reckels ’ life.